Per Curiam.
Action of ejectment. There was a demurrer to the complaint which the court sustained. The plaintiff appeals from the order sustaining it.
•The question is upon the sufficiency of the. description of the land sought to be recovered. The description must identify the land sought to be recovered either by a legal description, sufficient in itself to identify, or by a description referring to monuments or known or described or designated objects, which, when applied to the land, so identifies it that it can be located.
The description was as follows:
“Commencing at the southeast corner of section nine (9), in township thirty-six-(36) north, of range twenty-two (22) west, thence rum ning south and southwesterly a strip of land two (2) rods wide, being about eighteen (18) rods along the east line of the northeast quarter of the northeast quarter (NEl/4 of NE*4), of section sixteen (16), in township thirty-six (36) north,- of range twenty-two (22) west, and thence in a southwesterly direction as the road is now located to the south line of said northeast quarter of the northeast quarter (NEl,4 of NE%), and thence along the south line of said tract to what is known as the Alfred Melin Road.”
The commencing point is the common corner of the southeast quarter of section 9 and the northeast quarter of the northeast quarter of section 16. The tract of land as it starts is two rods wide. The course is designated as “south and southwesterly.” It is not shown whether the land is on the east or the west of the east line of the 40 or half on each side. When the road something like 18 rods south is reached, the course is to the southwest as the road is located. Whether it is northerly or southerly ofi the road is not shown, and it is not shown that the land is the road itself, nor very certainly the width of the land claimed. When it reaches the south line of the quarter it goes either east or west, which is not shown, to the Alfred Melin road, and it is not shown wheth*367er it goes on the north of the line or south of it or half on each side, nor is its width certain. The description was insufficient and the demurrer was properly sustained.
The views stated are those of the majority. The minority view is that the description is sufficient for a-complaint.
Order affirmed.